Citation Nr: 1216186	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-20 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of prostate cancer, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to December 1962 and from March 1963 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in July 2010.  A transcript of this hearing is of record.  

The Board subsequently remanded the case for additional development in June 2011.  That development has been completed and the case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of prostate cancer do not require the use of an appliance or the wearing of absorbent materials that must be changed more than four times a day. 

2.  The Veteran's service-connected erectile dysfunction is manifested by loss of erectile power without deformity.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.115b, Diagnostic Code 7528 (2011). 

2.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.115b, Diagnostic Code 7522 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

For the claim for an initial compensable rating for erectile dysfunction, since the May 2007 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A November 2008 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter; January 2009, July 2009, and August 2011 Supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

For the claim for an increased rating for residuals of prostate cancer, although the Veteran did not receive complete notice prior to the initial rating decision, a July 2008 letter provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  January 2009, July 2009, and August 2011 SSOCs readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

All relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the reports of February 2007, April 2009, and August 2011 VA examinations; an April 2007 VA examination addendum report; private treatment records from Dr. T.B.; multiple lay statements; and the transcript of the July 2010 hearing before the undersigned.  The Veteran and his representative have not identified any outstanding relevant evidence.  

There is also substantial compliance with the Board's June 2011 Remand directives in that records from Dr. T.B. since January 2006 were obtained, a VA examination was conducted in August 2011, and the appeal was readjudicated by an August 2011 SSOC.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The August 2011 examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided the opinions requested by the June 2011 Remand.  Therefore, the examination was adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Veteran also was provided an opportunity to set forth his contentions during the July 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the July 2010 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.  Increased Rating for Prostate Cancer Residuals

The Veteran was initially granted service connection for prostate cancer in a January 2007 rating decision, with a 100 percent evaluation effective May 8, 2006 and a noncompensable evaluation effective November 1, 2006.  In January 2007, the RO informed the Veteran that VA needed to reevaluate the severity of the residuals of prostate cancer to ensure that he was being properly evaluated.  A May 2007 rating decision increased the noncompensable evaluation to 40 percent, effective November 1, 2006.  The Veteran appealed the 40 percent rating alleging that his residuals of prostate cancer are more severe.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's prostate cancer residuals are currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, which provides for an initial 100 percent rating for malignant neoplasms of the genitourinary system.  The Note following this diagnostic code provides "[f]ollowing the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months."  Where there has been no local recurrence or metastasis, residuals of prostate cancer are to be evaluated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2011). 

The record does not reflect that there has been a recurrence of the Veteran's prostate cancer following a prostatectomy in April 2006.  On August 2011 VA examination it was noted that his PSA test results had been undetectable.  Therefore, the Veteran does not currently have a malignant neoplasm of the genitourinary system which would warrant a 100 percent evaluation under Diagnostic Code 7528, and the disability will be evaluated on the predominant residuals. 

The record does not show any evidence of renal dysfunction associated with the Veteran's postoperative prostate cancer residuals.  There is no evidence the Veteran has experienced problems with kidney function.  On August 2011 VA examination, it was noted that the Veteran has no history of nephrolithiasis or acute nephritis.  There is also no evidence the Veteran has undergone dialysis.  Therefore, voiding dysfunction is the predominant residual and evaluation will be considered under those criteria.

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  A 40 percent rating is the maximum rating provided for urinary frequency, while a 30 percent evaluation is the maximum allowed for obstructed voiding; therefore, neither of these rating criteria could afford the Veteran a higher rating and they will not be discussed any further herein.  38 C.F.R. § 4.115a (2011).

The rating criteria that address urine leakage provide that where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted if the use of an appliance is required or the wearing of absorbent materials which must be changed more than four times a day.  A 40 percent rating is warranted where the disorder requires the wearing of absorbent materials which must be changed two to four times a day.  38 C.F.R. § 4.115a (2011).  

There is no indication in the record that the Veteran's symptoms of urine leakage require him to use an appliance.  On August 2011 VA examination, the examiner stated that the Veteran did not use any appliances.  Private treatment records from Dr. T.B. subsequent to his prostatectomy in April 2006 until May 2011 do not indicate that the Veteran uses an appliance.  Additionally, statements and testimony provided by the Veteran have not reported the use of an appliance.

The evidence also does not show that the Veteran wears absorbent materials that must be changed more than four times a day.  Private treatment records from Dr. T.B. subsequent to the April 2006 surgery until May 2011 show that the Veteran occasionally has to wear pads and that he sometimes experiences nocturia.  For example, in December 2007, the Veteran reported experiencing nocturia once or twice a night, daytime voiding at two or two and a half hour intervals, and dribbles of urine with activity.  He sometimes wore a pad at night.  In May 2009, the Veteran reported that he usually experienced urinary leakage with stress and activity.  

On February 2007 VA examination the Veteran reported that lifting, squatting, fast movement, or bending over caused him to experience urinary leakage.  He experienced incontinence every day and wore absorbent materials which he changed once or twice a day.  

On April 2009 VA examination the Veteran reported that when he was away from home or out on business he wore two absorbent pads during the day and occasionally he wore one at night.

At the July 2010 hearing, the Veteran testified that he changes pads two or three times a day.  Board Hearing Tr. at 9.  More specifically, he stated that he wore one or two pads during the day and one at night.  Id.  He also indicated that he experiences urine leakage when he bends over, when he does work, or upon moving after having stood still for awhile.  Id. at 5-6.

On August 2011 VA examination the Veteran reported that he wore pads when he was away from home, two a day and one at night.  He experienced nocturia twice a night.  He did not have urinary hesitancy, an abnormal stream, or dysuria.  He denied urinary frequency during the day.
The balance of this evidence, including the Veteran's own statements, shows that the Veteran changes absorbent materials about three times a day.  There is no evidence of record indicating that he changes absorbent materials more than four times a day.  

Therefore, a preponderance of the evidence is against a finding that he changes absorbent materials more than four times a day or that he requires the use of an appliance and the criteria for a higher 60 percent rating based on voiding dysfunction as a result of urine leakage is not warranted.

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).  The Veteran's voiding dysfunction symptoms have not undergone any significant increase or decrease so as to warrant a rating in excess of 40 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2011).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's residuals of prostate cancer primarily involve urinary frequency and stress incontinence.  Such impairment is specifically contemplated by the rating criteria and the Veteran has been evaluated on that basis.  Hence, the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from residuals of prostate cancer would be in excess of that contemplated by the 40 percent rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for residuals of prostate cancer, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2011).  The benefit sought on appeal is denied.

III.  Initial Compensable Rating for Erectile Dysfunction

The Veteran was initially granted service connection for erectile dysfunction in a May 2007 rating decision.  A noncompensable evaluation was assigned, effective May 8, 2006.  This decision also granted the Veteran special monthly compensation based on loss of use of a creative organ, effective May 8, 2006.  The Veteran maintains that he is entitled to a compensable evaluation for erectile dysfunction because he has a penile deformity.

To obtain a compensable rating under Diagnostic Code 7522 deformity of the penis with loss of erectile power must be demonstrated.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  

In the instant case, it is undisputed that the Veteran has loss of erectile power.  On August 2011 VA examination, the Veteran reported that he was unable to achieve an erection of sufficient quality to achieve vaginal penetration and sexual intercourse.  What remains to be determined is whether the Veteran also has a penile deformity.  

May 2006 through May 2011 private treatment records from Dr. T.B. reflect that the penis, scrotum, testes, and epidids were consistently noted to be normal on examination.  

On February 2007 VA examination, the examiner found that the Veteran had a normal penis.

On April 2009 VA examination, the Veteran reported that when using Viagra he could get a semi-erection, but it was so painful that he did not attempt to get an erection anymore.  Physical examination revealed minimal bilateral testicular atrophy and a decrease in size of his testicles and penis.

At the July 2010 hearing, the Veteran testified that he believed he had a penile deformity because his penis hooked to the left when it was erect.  Board Hearing Tr. at 11-12.  He indicated that this curvature did not exist before his surgery.  Id. 

On August 2011 VA examination, the examiner reviewed the Veteran's claims file and examined the Veteran.  The Veteran reported having a penile curvature with erections that deviated to the left.  Physical examination revealed normal scrotum, testicles, and spermatic cords.  The penis was found to be normal.  The examiner stated that no deformity of the penis was detected on physical examination.  
A deformity is a "distortion of any part or general disfigurement of the body."  Dorland's Illustrated Medical Dictionary 481 (30th ed. 2003).  Private treatment records and VA examination reports reveal normal genitalia, penis, and testicles.  The April 2009 VA examiner did indicate that there was minimal bilateral testicular atrophy and a decrease in size of the testicles and penis.  However, the August 2011 VA examiner was specifically asked to comment on whether there was any penile deformity and concluded that there was no penile deformity.  The Veteran specifically reported his contentions regarding the alleged deformity at the August 2011 examination and the examiner reviewed the claims file, which would have included review of the April 2009 VA examination report.  Even after considering the Veteran's statements and the April 2009 examination findings, the August 2011 examiner still concluded that there were no penile deformities.  Therefore, the Board places greater weight of probative value on the August 2011 VA examination report than on the April 2009 VA examination report.    

The Board acknowledges the Veteran's contention that he has a penile deformity based on a curvature to the left.  Although the Veteran is competent to report his symptomatology and the Board finds his statements to be credible, the Board places greater weight of probative value on the reports of the February 2007 and August 2011 VA examinations and private treatment records from Dr. T.B., which show consistent findings of a normal penis on examination, than on the Veteran's assertions about whether he has a penile deformity.  See Masors v. Derwinski, 2 Vet. App. 181 (1992) (finding that the Board must analyze the credibility and probative value of the evidence, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether a compensable rating is warranted under any alternative Diagnostic Codes.  Removal of the glans, removal of the testes, or removal of half or more of the penis is not shown.  38 C.F.R. § 4.115b, Diagnostic Codes 7521, 7524 (2011).  As noted above, minimal bilateral testicular atrophy was noted on April 2009 VA examination; however, this was not shown to be complete atrophy that would warrant a higher 20 percent rating.  38 C.F.R. § 4.115b (2011).  Hence, a compensable rating under alternative provisions is not warranted.  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that symptoms of the Veteran's erectile dysfunction have not undergone any significant increase or decrease so as to warrant a compensable rating at any time during the appeal period.  Accordingly, staged ratings are not warranted.

Regarding whether an extraschedular rating is warranted, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's erectile dysfunction has been evaluated under the applicable criteria that specifically contemplate the level of occupational impairment caused by that disability.  Hence, the rating criteria reasonably describe the Veteran's disability.  It is also notable that special monthly compensation for loss of use of a creative organ was granted by the May 2007 rating decision.  This benefit was granted to compensate the Veteran for erectile dysfunction.  The Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for a compensable rating for erectile dysfunction, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2011).  The benefit sought on appeal is denied.





ORDER

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer is denied.

Entitlement to an initial compensable rating for erectile dysfunction is denied.




____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


